Title: From John Adams to John Sullivan, 22 February 1777
From: Adams, John
To: Sullivan, John


     
      Dear Sir
      Baltimore Feb. 22. 1777
     
     I had this Evening the Pleasure of your Favour of the fourteenth instant, and a great Pleasure it was, as it was an Evidence that my old Friends were beginning to recollect me. I have been So long absent that I Seemed to have lost all my Correspondents in the Army.
     It would be, at all Times an obligation upon me, to hear of the Motions of the Armies, and of our prosperous or adverse Situation, of our good or ill Success.
     The Account you give of the good Behaviour of our Countrymen, is very pleasing to me: but it is equally So, to hear of the good Behaviour of the Troops of any other State in the Union. It is good Behaviour, that I wish to hear of, and it is quite immaterial to me where the Officer or Man was born or where he lives, provided he behaves ill. The sordid Prejudices, which are carefully fomented, and the malicious Slanders, which are industriously propagated, I both despize and detest, if Contempt and Hatred can exist together.
     In Truth, my old Friend, I wish to hear, more than I do, of the Vigilance Activity, Enterprize, and Valour of Some of our New England Generals, as well as others. What is the Army at Providence about? What is become of the Army at Peeks Kill, or on the White Plains? What Numbers have they? Are We to go on forever in this Way? Maintaining vast Armies in Idleness? And loosing the fairest Opportunity, that ever offered, of destroying an Enemy compleatly in our Power? We have no Returns of any Army. We know not, what Force is on Foot, any where. Yet We have Reason to believe that our Constituents are paying for a very great Force.
     Posterity will never blame the Men. They will lay all their Censures upon the General Officers. All History has done so, and future Historians will do the Same. The General Officers, if they understand themselves, and have a Suitable Code of military Laws, will make a good Army, if you give them human Na­ture only, to work upon. It behoves you all then to look out. I dont mean this as a Censure, but as a Stimulus. I hope to hear from you, often, and wishing you, as many Laurells as you please I remain your Friend
    